Title: To George Washington from Lord Howe, 13 July 1776
From: Howe, Richard (Lord)
To: Washington, George



Sir
Eagle Off of Staten Island July the 13th 1776

The Situation in which you are placed and the acknowledged liberality of your Sentiments, induce me very much to wish for an opportunity to converse with you on the Subject of the Commission with which I have the honor to be charged; As I trust that a dispassionate consideration of the Kings benevolent intentions, may be the means of preventing the further Effusion of Blood, and become productive of Peace and lasting Union between Great Britain and America.
If this proposal should be acceptable, I would advance in a Frigate to have the pleasure to receive you, as near to the Town of New York as will be most for your accommodation.
I flatter myself I shall find no difficulty in obtaining Credit to my Assurances for the perfect safety of your Person, & free liberty to return on Shore at your Pleasure. Tho’ I shall be equally ready to afford any more preferable Security that may be required, in case no other objection occurs to the desired Interview. I am Sir Your sincere ⟨mutilated⟩.
